Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-11, 16, 18, 22-23, 24, 31-34, 40-41, 44-45, 46, 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul et al. (US 2011/0238853A1, hereinafter Paul).
Regarding claim 1, Paul discloses: A device configured to play one or more of a plurality of audio streams comprising: a memory configured to store timing information (325, fig. 3) and the plurality of audio streams (see media generator 315, fig. 3); and one or more processors (315/390, fig. 3) coupled to the memory, and configured to control access to at least one of the plurality of audio streams based on the timing information (figs. 1-3; paragraphs: 0003-0004; 0023-0024; 0041-0042; 0044).

Regarding claim 46, Paul discloses: A non-transitory computer-readable storage medium having stored thereon instructions that, when executed, cause one or more processors to: store timing information (325, fig. 3) and a plurality of audio streams (see media generator 315, fig. 3); and control access to at least one of the plurality of audio streams based on the timing information (figs. 1-3; paragraphs: 0003-0004; 0023-0024; 0041-0042; 0044).
Regarding claim 47, Paul discloses: A device configured to play one or more of a plurality of audio streams comprising: means for storing timing information (325, fig. 3) and a plurality of audio streams (see media generator 315, fig. 3); and means (fig. 3) for controlling access to at least one of the plurality of audio streams based on the timing information (figs. 1-3; paragraphs: 0003-0004; 0023-0024; 0041-0042; 0044).
Regarding claims 8-10, 31-33, Paul further discloses the following: wherein the 
	Regarding claims 16, 18, 22-23, 40-41, 44-45, Paul further discloses the following: further comprising a display device (375, fig. 3), further comprising one or more speakers (paragraph: 0030), wherein the device comprises one of a mobile handset or a vehicle (reads on cellular phone: paragraph: 0052), further comprising a wireless transceiver, the wireless transceiver being coupled to the one or more processors and being configured to receive a wireless signal (385, fig. 3), wherein an acoustical space comprises a scene represented by video data captured by a camera (paragraph: 0013), further comprising receiving a wireless signal (paragraphs: 0029; 0046).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Kepesi et al. (US 2010/0142327A1, hereinafter Kepesi).

However, Kepesi discloses the following: wherein the memory is further configured to store location information associated with coordinates of an acoustical space in which a corresponding one of the plurality of audio streams was captured or synthesized (paragraph: 0016; 0029).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: wherein the memory is further configured to store location information associated with coordinates of an acoustical space in which a corresponding one of the plurality of audio streams was captured or synthesized as this arrangement would facilitate to locate audio source information to further processing as taught by Kepesi.
Claims 3-7, 11,  26-30, 34 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Carey et al. (US 2019/0108623A1, hereinafter Carey).

However, Carey discloses the following: wherein the one or more processors are configured to control access to the at least one of the plurality of audio streams by selecting a subset of the plurality of audio streams, the subset of the plurality of audio streams excluding at least one of the plurality of audio streams, wherein the excluded streams are associated with one or more privacy zones (paragraph: 0070; 0113), wherein the one or more processors are further configured to: determine an authorization level for a user; compare the authorization level for the user to an authorization level of the one or more privacy zones; and select the subset of the plurality of audio streams based on the comparison, wherein the one or more processors are further configured to: obtain, from a user, an override request  to add at least one excluded audio stream of the plurality of audio streams; and based upon the override request, add the at least one excluded audio stream for a limited time period, wherein the one or more processors are configured to control access to the at least one of the plurality of audio streams by not downloading or receiving at least one of the plurality of audio streams based on the timing information (figs. 1-3; paragraphs: 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: wherein the one or more processors are configured to control access to the at least one of the plurality of audio streams by selecting a subset of the plurality of audio streams, the subset of the plurality of audio streams excluding at least one of the plurality of audio streams, wherein the excluded streams are associated with one or more privacy zones, wherein the one or more processors are further configured to: determine an authorization level for a user; compare the authorization level for the user to an authorization level of the one or more privacy zones; and select the subset of the plurality of audio streams based on the comparison, wherein the one or more processors are further configured to: obtain, from a user, an override request  to add at least one excluded audio stream of the plurality of audio streams; and based upon the override request, add the at least one excluded audio stream for a limited time period, wherein the one or more processors are configured to control access to the at least one of the plurality of audio streams by not downloading or receiving at least one of the plurality of audio streams based on the timing information as this arrangement would facilitate to implement privacy regions, thus enabling users to implement privacy, thus safeguarding sensitive information. 
7. 	Claims 12, 14-15, 19-21, 35, 37-38, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Stein et al. (US 2017/0366914A1, hereinafter Stein).
	Paul differs from claims 12, 35 in that he does not specifically disclose the following: wherein the one or more processors are configured to: obtain from a user a request for one of a plurality of ambisonic soundfield types; and reproduce corresponding soundfields, based on the request for the one of a plurality of ambisonic soundfield types, and the plurality of audio streams or a subset of the plurality of audio streams, wherein the plurality of ambisonic soundfield types 
	However, Stein discloses the following: wherein the one or more processors are configured to: obtain from a user a request for one of a plurality of ambisonic soundfield types; and reproduce corresponding soundfields, based on the request for the one of a plurality of ambisonic soundfield types, and the plurality of audio streams or a subset of the plurality of audio streams, wherein the plurality of ambisonic soundfield types comprises at least two of first order ambisonic soundfield (FOA), higher order ambisonic soundfield (HOA), and mixed order ambisonic soundfield (MOA) (paragraph: 0195).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: obtain from a user a request for one of a plurality of ambisonic soundfield types; and reproduce corresponding soundfields, based on the request for the one of a plurality of ambisonic soundfield types, and the plurality of audio streams or a subset of the plurality of audio streams, wherein the plurality of ambisonic soundfield types comprises at least two of first order ambisonic soundfield (FOA), higher order ambisonic soundfield (HOA), and mixed order ambisonic soundfield (MOA) as this arrangement would facilitate for rendering of different ambosonic sound fields as taught by Stein, thus providing highly desirable immersive experience to the user.
	Paul differs from claims 14-15, 37-38 in that he does not specifically disclose: wherein the one or more processors are further configured to combine at least two of the plurality of audio streams by at least one of mixing or interpolation or another variant of soundfield manipulation, wherein the one or more processors are further configured to change a gain of one or more of the plurality of audio streams.
	However, Stein teaches the following: wherein the one or more processors are further configured to combine at least two of the plurality of audio streams by at least one of mixing or interpolation or another variant of soundfield manipulation (paragraph: 0048), wherein the one or more processors are 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: wherein the one or more processors are further configured to combine at least two of the plurality of audio streams by at least one of mixing or interpolation or another variant of soundfield manipulation (paragraph: 0048), wherein the one or more processors are further configured to change a gain of one or more of the plurality of audio streams as this arrangement would facilitate to render audio to provide immersive experience of audio scene to user as taught by Stein.
Paul differs from claims 19-21, 42-43 in that although he discloses: wherein an acoustical space comprises a scene represented by video data captured by a camera (paragraph: 0013),  he does not specifically disclose: wherein the device comprises an extended reality headset, wherein the device comprises an extended reality headset, and wherein an acoustical space comprises a virtual world, further comprising a head-mounted display configured to present an acoustical space, wherein an acoustical space comprises a virtual world.
However, Stein discloses the following: wherein the device comprises an extended reality headset, wherein the device comprises an extended reality headset, and wherein an acoustical space comprises a virtual world (paragraphs: 0134; 0150), further comprising a head-mounted display configured to present an acoustical space (paragraph: 0003; fig. 18, see HDM), wherein an acoustical space comprises a virtual world (paragraph: 0134).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: wherein the device comprises an extended reality headset, wherein the device comprises an extended reality headset, and wherein an acoustical space comprises a virtual world, further comprising a head-mounted display configured to present an acoustical space, wherein an acoustical space comprises a virtual world as this arrangement would facilitate to provide to .
8.	Claims 17, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Sherman et al. (US 2006/0142740A1, hereinafter Sherman).
Paul differs from claims 17, 39 in that he does not specifically disclose: further comprising a microphone, wherein the one or more processors are further configured to receive a voice command from the microphone and control the display device based on the voice command.
However, Sherman discloses the following: further comprising a microphone, wherein the one or more processors are further configured to receive a voice command from the microphone and control the display device based on the voice command (paragraph: 0005).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paul’s system to provide for the following: further comprising a microphone, wherein the one or more processors are further configured to receive a voice command from the microphone and control the display device based on the voice command as this arrangement would facilitate user convince for controlling devices using voice commands as taught by Sherman. 
9.	Claims 13, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2005/0100320A1) to Hass et al. discloses device and method for recording a media transmission for latter playback which teaches: [0022] Returning again to FIG. 3, a playback mode of receiver 100 may be initiated for playback of recorded frames 300A-300N (or a portion thereof) by selection of a desired frequency and origination time for playback. For example, the user may actuate select input device 160C and input a desired frequency (by dialing a desired frequency via tuner input device 160E) for playback of an earlier recorded program transmission. Alternately, the user may simply actuate one of buttons 160C and 160D so that the respective displays 170C and 170D associated therewith display the favorite channels or stations previously selected by the user. A desired time of origination may be input by, for example, dialing the desired origination time by rotating input device 160B. The origination time input by the user and displayed on playback output device 160B may comprise a day, date, and/or time of origination. Upon input of a desired program transmission playback, the input origination time and frequency are conveyed to recording application 190. Recording application 190 uses the origination time and/or frequency as operands to search the stored digital bit stream. Recording application 190 searches headers 301A-301C for the desired timestamp of the selected program. The frame associated with the headers 301A-301N determined to have timestamp data most proximate the desired playback time is selected by recording application 190 as the 
	--(US 2010/0103196A1) to Kumar et al. discloses system and method for generating a mixed reality environment which teaches: A system and method for generating a mixed-reality environment is provided. The system and method provides a user-worn sub-system communicatively connected to a synthetic object computer module. The user-worn sub-system may utilize a plurality of user-worn sensors to capture and process data regarding a user's pose and location. The synthetic object computer module may generate and provide to the user-worn sub-system synthetic objects based information defining a user's real world life scene or environment indicating a user's pose and location. The synthetic objects may then be rendered on a user-worn display, thereby inserting the synthetic objects into a user's field of view. Rendering the synthetic objects on the user-worn display creates the virtual effect for the user that the synthetic objects are present in the real world.
	--(US 2009/0019553A1) to Narayanaswami discloses tagging private sections in text and audio and video media which teaches: The present invention 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651